DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruvinsky et al. (US 2013/0063321), in view of Lo et al. (US 2020/0411987).

Regarding claim 1, Ruvinsky in figure 2 (reproduced below) discloses an antenna structure, comprising: a ground metal element (para. 35), having a slot (slot/arms 22+24+26+28); a first metal element (portion where center conductor 34 connects to), wherein a feeding point (34) is positioned at the first metal element; a second metal element, wherein the first metal element and the second metal element are coupled to the ground metal element, and wherein the first metal element and the second metal element extend into an interior of the slot; wherein the slot comprises a first branch portion (arm 24), a second branch portion (26), a third branch portion (26’), and a fourth branch portion (24’); wherein the first metal element is disposed between the second branch portion (26) and the third branch portion (26’), and wherein the second metal element is disposed between the third branch portion (26’) and the fourth branch portion (24’). 
[AltContent: arrow][AltContent: textbox (1st Metal element)][AltContent: arrow][AltContent: textbox (Ground Metal element)][AltContent: arrow][AltContent: textbox (2nd Metal element)]
    PNG
    media_image1.png
    486
    673
    media_image1.png
    Greyscale

Ruvinsky does not disclose: wherein the first metal element and the second metal element are substantially parallel to each other. 
However, in the same field of endeavor,  Lo in figure 1 (reproduced below) teaches an antenna structure, comprising: a ground metal element (ground element 110+ first radiation element 130), having a slot (notch region 115); a first metal element (feeding radiation element 120), wherein a feeding point (FP) is positioned at the first metal element (120); a second metal element (150), wherein the first metal element (120) and the second metal element (150) are coupled to the ground metal element (110. See coupling through Capacitor C1 and element 130), and wherein the first metal element (120) and the second metal element (150) extend into an interior of the slot (115); wherein the slot comprises a first branch portion, a second branch portion, a third branch portion, and a fourth branch portion (see image reproduced below); wherein the first metal element (120) is disposed between the second branch portion and the third branch portion, and wherein the second metal element (vertical portion of 150) is disposed between the third branch portion and the fourth branch portion; wherein the first metal element (120) and the second metal element (vertical portion of 150) are substantially parallel to each other.

[AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: arrow][AltContent: textbox (1st branch portion)][AltContent: arrow][AltContent: textbox (2nd branch 
portion)][AltContent: arrow][AltContent: textbox (3rd branch 
portion)][AltContent: arrow][AltContent: textbox (4th branch 
portion)]
    PNG
    media_image2.png
    462
    724
    media_image2.png
    Greyscale

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of first and second metal elements substantially parallel to each other, as taught by Lo, with the antenna structure of Ruvinsky to form the claimed invention because by placing the metal elements parallel to each other the feed point can excite both elements to generate additional frequency bands, and since the metal elements are positioned inside the slot, the metal elements do not occupy additional design area, therefore, minimizing the total size of the antenna structure. (See Lo para. 29)

Regarding claim 4, Ruvinsky in figure 2 (reproduced above) discloses an antenna structure, wherein the first branch portion (24) and the second branch portion (26) of the slot are positioned at a side of the feeding point (34), and wherein the third branch portion (26’) and the fourth branch portion (24’) of the slot are positioned at an opposite side of the feeding point (34).

Regarding claim 5, Ruvinsky in figure 2 (reproduced above) discloses an antenna structure, wherein the first branch portion (24) of the slot has a first closed end, the second branch portion (26) of the slot has a second closed end, the third branch portion (26’) of the slot has a third closed end, and the fourth branch portion (24’) of the slot has a fourth closed end.

Regarding claim 6, Ruvinsky does not explicitly discloses an antenna wherein the antenna structure covers a first frequency band, a second frequency band, and a third frequency band, wherein the first frequency band is from 2400MHz to 2500MHz, wherein the second frequency band is from 5000MHz to 6000MHz, and wherein the third frequency band is from 6000MHz to 7125MHz.
However, Ruvinsky teaches an antenna capable of covering three frequency bands wherein the slit length varies from one-half a wavelength at the highest frequency at which the antenna is to operate for the short side to one wavelength at the highest frequency for the long side, with the proximal ends of the slits having a common feed point. (Ruvinsky Abstract and para. 11-16)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Ruvinsky to form an antenna that covers three frequency bands as claimed since on of skill in the art would have designed the length of the antenna slots to the desired frequencies thus resulting in a multi-armed slot antenna behaving as a single slot antenna with multiple frequencies of operation.  (Ruvinsky para. 11-16) 
Moreover, Lo in figures 1-2, paragraph 28, and in claim 2 teaches an antenna wherein the antenna structure covers a first frequency band, a second frequency band, and a third frequency band, wherein the first frequency band is from 2400MHz to 2500MHz, wherein the second frequency band is from 5000MHz to 6000MHz. 
Lo does not disclose: and wherein the third frequency band is from 6000MHz to 7125MHz.
However, Lo in paragraph 34 teaches: An antenna designer can fine-tune the settings or values according to different requirements such settings and values includes antenna element sizes, element shapes, element parameters, and frequency ranges to produce a wideband antenna structure of small size, wide bandwidth, high radiation efficiency, and low manufacturing cost, and therefore it is suitable for application in a variety of mobile communication devices. 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ruvinsky and Lo to form the claimed invention to produce a wideband antenna structure of small size, wide bandwidth, high radiation efficiency, and low manufacturing cost, and therefore suitable for application in a variety of mobile communication devices. (Lo Para. 33-34)

Regarding claims 7 and 8, Ruvinsky teaches an antenna structure wherein the slot further comprises a first connection portion (slot 28 between slots 24 and 26), a second connection portion (slot 30 +28), a third connection portion (30+28’ between 26’ and 24’), and a fourth connection portion (rest of 28’), wherein the first connection portion is connected between the first branch portion and the second branch portion, wherein the second connection portion and the third connection portion are connected between the second branch portion and the third branch portion, and wherein the fourth connection portion is connected between the third branch portion and the fourth branch portion (see figure reproduced above); wherein the feeding point (34) is positioned between the second connection portion (28) and the third connection portion (28’) of the slot.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Ruvinsky to form an antenna as claimed in order to create a single slot antenna that branches currents in multiple directions to create a multi-frequency pattern.  

Regarding claim 9, Ruvinsky does not teach: wherein a combination of the first connection portion, the second connection portion, the third connection portion, and the fourth connection portion of the slot substantially has a straight-line shape. 
However, Lo in figure 1 as reproduced above teaches an antenna structure wherein a combination of the first connection portion, the second connection portion, the third connection portion, and the fourth connection portion of the slot (lower end of slot 115) substantially has a straight-line shape.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ruvinsky and Lo to form the claimed invention because an antenna designer can fine-tune the settings or values according to different requirements such settings and values includes antenna element sizes, element shapes, element parameters, and frequency ranges to produce a wideband antenna structure of small size, wide bandwidth, high radiation efficiency, and low manufacturing cost, and therefore it is suitable for application in a variety of mobile communication devices. (Lo Para. 33-34)

Regarding claim 10, Ruvinsky in figure 2 (reproduced above) discloses an antenna structure wherein each of the first branch portion (24), the second branch portion (26), the third branch portion (26’), and the fourth branch portion (24’) of the slot substantially has a straight-line shape.

Regarding claim 11, Ruvinsky in figure 2 discloses an antenna structure wherein the first branch portion (24), the second branch portion (26) are substantially parallel to each other; and the third branch portion (26’), and the fourth branch portion (24’)of the slot are substantially parallel to each other.
Ruvinsky does not teach all four branch portions parallel to each other. However, Ruvinsky in figures 4 and 10-13 teaches antenna structures wherein branch portions can be arranged in several manners in order to fit several shaped in order to align to the shape of the device the antenna is installed on. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Ruvinsky to rearrange all four branch portions to be parallel to each other as claimed in order to align to the shape of the device the antenna is installed on. (Ruvinsky para. 15-16) 

Regarding claim 12, Ruvinsky does not explicitly teaches an antenna wherein each of the first branch portion and the second branch portion of the slot has a relatively large width, and wherein each of the third branch portion and the fourth branch portion of the slot substantially has a relatively small width.
However, Ruvinsky teaches that it was known at the time that the width of the slots (branch portions) may vary as long as the width is no longer that a quarter of the wavelength of the intended frequency. (Para. 11-12)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Ruvinsky to formed the claimed invention in order to create a multi-arm slot designed to have a phase center that moves toward the shortest arms with increasing frequency and achieve a 2:1 bandwidth. (Ruvinsky para. 13)

Regarding claims 13-15, Ruvinsky in figure 2 and paragraph 12 teaches an antenna wherein a total length of the first branch portion (24), the first connection portion, and the second connection portion (28) of the slot is from 0.5 to 1 wavelength of a central frequency of the first frequency band; 
wherein a total length of the third branch portion (26’) and the third connection portion (28’) of the slot is from 0.5 to 1 wavelength of a central frequency of the second frequency band; and
wherein a total length of the fourth branch portion (24’), the fourth connection portion (28’), and the third connection portion (28’) of the slot is from 0.5 to 1 wavelength of a central frequency of the third frequency band.

Regarding claim 16, Ruvinsky in figure 2 teaches an antenna wherein each of the second connection portion (30+28) and the third connection portion (30+28’) of the slot substantially has a variable-width L-shape.

Regarding claim 17, Ruvinsky in figure 2 (reproduced above) discloses an antenna structure further comprising: a third metal element (portion below slit 30), coupled to the ground metal element, wherein the third metal element is disposed opposite to the first metal element.

Regarding claim 19, Ruvinsky in figure 2 discloses an antenna wherein the second branch portion (26) of the slot further comprises a right-angle bending terminal region (slot 26+ a portion of 28).

Regarding claim 20, Ruvinsky does not explicitly discloses an antenna wherein the third branch portion and the fourth branch portion of the slot are substantially perpendicular to each other.
However, Ruvinsky in figure 2 discloses multiple slots wherein branch portions 28+40 of the slot may be substantially perpendicular to each other. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Ruvinsky to rearrange the branch portions to be perpendicular to each other as claimed in order to align to the shape of the device the antenna is installed on. (Ruvinsky para. 15-16)
Moreover, Lo in figure 1 teaches an antenna wherein the third branch portion and the fourth branch portion of the slot are substantially perpendicular to each other. (see image reproduced above)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ruvinsky and Lo to form the claimed invention because an antenna designer can fine-tune the settings or values according to different requirements such settings and values includes antenna element sizes, element shapes, element parameters, and frequency ranges to produce a wideband antenna structure of small size, wide bandwidth, high radiation efficiency, and low manufacturing cost, and therefore it is suitable for application in a variety of mobile communication devices. (Lo Para. 33-34)

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ruvinsky and Lo, as applied to claim 1 above, and further in view of Ying US Pat. 6,343,208.

Regarding claim 2, Ruvinsky as modified does not explicitly discloses: further comprising: a nonconductive support element, wherein the ground metal element, the first metal element, and the second metal element are disposed on the nonconductive support element.
However, in the same field of endeavor, Ying in figures 3-6D teaches slot antennas comprising: a nonconductive support element (dielectric substrate 320 and PCB 315), wherein the ground metal element (patches grounded through ground pin 335), the first metal element, and the second metal element (see metal elements in example shown in figure 4 and/or 6) are disposed on the nonconductive support element (320+315).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ying with the Ruvinsky antenna structure as modified to form the claimed invention since adding a dielectrics with respective dielectric constants increases the bandwidth of the slot antenna. (Ying 6:7-16)

Regarding claim 3, Ruvinsky as modified does not explicitly discloses wherein the nonconductive support element is a plastic element, a PCB (Printed Circuit Board), or an FCB (Flexible Circuit Board).
However, Ying in figure 3 teaches an antenna structure wherein the nonconductive support element is a plastic element (320), a PCB (Printed Circuit Board) (315), or an FCB (Flexible Circuit Board).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ying with the Ruvinsky antenna structure as modified above to form the claimed invention since adding a dielectrics with respective dielectric constants increases the bandwidth of the slot antenna. (Ying 6:7-16)


Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. 
For example, the prior art of record does not teach “a fourth metal element, coupled to the ground metal element, wherein the fourth metal element is disposed opposite to the second metal element”. As recited in claim 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845